Title: To Benjamin Franklin from Thomas Livezey, 18 November 1767
From: Livezey, Thomas
To: Franklin, Benjamin


Respected Friend
Roxbury Township Philada. CountyNovr. 18, 1767
Tho’ I have not the happyness of an Intimate Acquaintance with thee, yet time I hope will alter that Circumstance, and bring us better acquainted; I only know thee from Some of thy Writings, the Author of which I Greatly Esteem.
As thou art one of the Agents for this Province in Great Britan, I Sent a Dozen of American wine by Caaptn. Falconer, the Last time he went from hence to London; which I am pleas’d to hear, was Safely Deliver’d, it was Made by my Self, from our Small wild Grape, which Grows in Great plenty in our Woodland. And as I have Some of the Same Sort Now on tap, which I think Rather better, I have Sent a Dozen more; with the Assistance of our Mutual friend Thomas Wharton; by the Same Honest Captain—Six bottles of which, are Somthing paler than the others—I heartely wish it may arive Safe, and warm the harts of Every one who tasts it, with a Love for America. And would it Contribute towards bringing about a Change of Government but one month Sooner, I would Gladly Send all I have.

However I do not Dispair of the Change yet, for Some of their wisdoms and Betternesses allow it will take place, at the Death of Thomas Penn, but at the Same time Say, it will not be Sooner. If this be Really the Case, I Do not know whether Some people in this province, wilnot be in the Same Condition, that, a German’s Wife in my Neighbourhood Lately was—Who Said, nobody Could Say, She wished her Husband Dead, but Said, She wished, She Could See, how he would Look when he was Dead. I honestly Confess, I do not wish him to Die against his will, but if he Could be prevail’d on, to Die for the Good of the people, it might perhaps make his Name as Immortal, as Samsons Death Did his, and Gain him more applause here, then all the acts which he has Ever done in his Life.
I hope thou will Excuse me for taking up Somuch of thy time, and permit me to add, that, I am with Great truth, and Regard, thy Sincere Friend
Thos: Livezey
To Dr. Benjamin Franklin
 Addressed: For / Benjamin Franklin / Esqr / in / London
Endorsed: Mr Lievezey Nov. 18. 1767
